Title: To Thomas Jefferson from John Page, 15 March 1785
From: Page, John
To: Jefferson, Thomas



My Dear Sir
Rosewell, March. 15th. 1785

I return you many Thanks for your Letter and much valued Packet by Col. Le Maire. I am the more obliged to you as I am conscious I so little deserved your Attention, but I hope when I shall have more Leisure I shall be able to apologise for a long seeming Neglect, give you some Satisfaction respecting several Matters you may wish to be informed of, and demonstrate to you that I can never forget our old Friendship. The Public Business I have been engaged in, added to my own Affairs which have been much involved and deranged by the War, needed not the Additional Load of my Father’s and Mr. Burwell’s to perplex a Head so easily confused as mine, and to prevent such an one as I am from attending sufficiently to his absent Friends. I have not yet seen Col. Le Maire. I write this in Haste to send by an Opportunity which I am told offers in Wmsburg. that I may not lose one, and that the first to declare to you that I mean to write to you by every good Conveyance which I may hear of. I propose to write by Mazzei more fully. In the mean Time I remain, wishing you and your Daughter every Happiness, most sincerely & affectionately yrs.,

John Page

